DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 as now amended recites that vehicle window assembly having a mountable screen that tis engage by a motor operable movable window wherein the motor is controlled by a programmed controller to apply force against the mountable screen.
The closest prior art of record to meeting the limitations reacted in claim 1 is the combination of the Shaban and Galla refences.  Shabana discloses a simple manual button switch for controlling the motor drive for the side window.   Shabana does not disclose a programmed controller.  The window motor in Shaban is directly controlled by a passenger with up/down buttons to directly vary the window opening position as desired by the passenger.   Galla does not disclose a motorized window.  Neither Shabana nor Galla nor any of the other art of record teaches having a mountable screen that tis engaged by a motorized window wherein the motor is controlled by a programmed controller to apply force against a screen mountable in an opening between the window and window frame.
	I summary, none of the prior art of record discloses and anticipates claim 1 under 35 USC 102 nor teaches and renders obvious claim 1 under 35 USC 103.  

Similarly claim 4 recites method steps correspond to the above apparatus limitations, that is claim 4 recites :
a controller configured to operate the motor to apply a desired force against the screen assembly with the movable window to hold the screen assembly within the opening.

	The closest prior art of record to meeting the limitations reacted in claim 1 is the combination of the Shaban and Galla references.  Similarly, for the same reasons set forth above none of the prior art of record discloses and anticipates claim 4 under 35 USC 102 nor teaches and renders obvious claim 4 under 35 USC 103.  
	Claim 15 recites a method for operating a window assembly including the steps of:
	measuring a force exerted by the motor within a predetermined distance with a controller electrically controlling the motor;  
determining that a screen assembly is present in response to the measured force exceeding a predetermined force within the predetermined distance; and 
stopping movement of the movable window at a predetermined stop distance to hold the screen assembly over an opening with the movable window.

	The closest prior art of record to meeting the limitations recited in claim 15 is the combination of the Shaban and Galla refences.  Neither Shaban nor Galla nor any of the other prior art of record discloses or teaches measuring a force exerted by a movable window motor to determine if a screen is present.  Therefore, none of the prior art of record discloses and anticipates claim 15 under 35 USC 102 nor teaches and renders obvious claim 15 under 35 USC 103.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612